Citation Nr: 1105150	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-23 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for 
fibromyalgia.

2.  Entitlement to an initial rating in excess of 10 percent for 
adjustment disorder.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to January 
2007.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from June 2007 and September 2009 rating decisions by 
Regional Offices (ROs) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a hearing before the undersigned 
in Washington, DC in November 2010.  A transcript of the hearing 
is of record.

The issues of entitlement to an initial rating in excess of 10 
percent for adjustment disorder and entitlement to TDIU are 
addressed in the REMAND that follows the order section of this 
decision.


FINDING OF FACT

At his November 2010 hearing before the Board, prior to the 
promulgation of a decision in the appeal, the Veteran expressed 
his intent to withdraw his appeal seeking an initial rating in 
excess of 40 percent for fibromyalgia; there is no question of 
fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met as to the claim seeking an initial rating 
in excess of 40 percent for fibromyalgia.  38 U.S.C.A. §§ 7104, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal, which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204(a).  

At the November 2010 hearing before the Board (as reflected in 
the transcript), the Veteran withdrew his appeal in the matter of 
entitlement to an initial rating in excess of 40 percent for 
fibromyalgia.  Hence, there is no allegation of error of fact or 
law for appellate consideration on this claim.  Accordingly, the 
Board does not have jurisdiction to consider an appeal in this 
matter, and the appeal must be dismissed.


ORDER

The appeal seeking an initial rating in excess of 40 percent for 
fibromyalgia is dismissed.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board is 
initiated by a Notice of Disagreement (NOD) and completed by a 
substantive appeal after a Statement of the Case (SOC) is 
furnished.  In essence, the following sequence is required: There 
must be a decision by the RO; the claimant must timely express 
disagreement with the decision; VA must respond by issuing an 
SOC; and finally the claimant, after receiving the SOC, must 
complete the process by stating his argument in a timely-filed 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

In September 2009, the Veteran was awarded service connection for 
adjustment disorder, rated 10 percent disabling, effective August 
28, 2008, and denied entitlement to a TDIU.  At the November 2010 
Board hearing, the Veteran's attorney showed the undersigned a 
record indicating that the Veteran had submitted a timely NOD as 
to the rating assigned for adjustment disorder and the denial of 
entitlement to a TDIU, and a response from the RO to the NOD.  
See hearing transcript, page 2.  However, the record before the 
Board does not show that the Veteran has been provided an SOC in 
response to the NOD.  Because the NOD placed the issue in 
appellate status, the matters must be remanded for the 
originating agency to issue an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  


Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should issue an SOC to the 
Veteran and his attorney addressing the 
issues of entitlement to a higher initial 
rating for an adjustment disorder and 
entitlement to a TDIU.  It should also 
inform them of the requirements to perfect 
an appeal with respect to the new issues.

2.  If the Veteran perfects an appeal with 
respect to one of both of the issues, the 
RO should ensure that all indicated 
development, to include obtaining any 
outstanding pertinent records and affording 
the Veteran appropriate examinations, is 
completed before the case is returned to 
the Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


